DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment and arguments filed January 27, 2021 wherein claims 12-14 and 20 were amended and claims 15-16 canceled.
Withdrawn claims 8 and 9 have been canceled and withdrawn claims 1-7 and 10-11 have been amended. However, as discussed below, claims 1-7 and 10-11 remain withdrawn and will not be considered in this office action.
Pending claims 12-14 and 17-20 have been examined as set forth below.
The previous claim objections and Section 112 rejections are withdrawn as moot in view of the claim amendments.

Election/Restrictions
Applicant's election with traverse of the Invention II method claims in the “Remarks” filed January 27, 2021 is acknowledged.  The traversal, on the ground that Inventions I and II are sufficiently related such that it would not be burdensome to search both inventions, is not found persuasive.  Please see the reasons why there would be a serious search and/or examination burden stated in the previous office action.  In particular, product and method claims require a different field of search (searching different classes/subclasses or electronic resources) and employ very different search queries.  Since the product claims are not limited to the manipulations of the recited method steps (e.g., aiming a laser beam at an angle), they require 
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 12-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beyer et al., DE 102007010540 (hereafter Beyer), discussed with reference to the machine translations of the description and claims thereof, in view of Simonin et al., US 2018/0291940 (hereafter Simonin).

Regarding claim 12, Beyer discloses a method of forming a joined article (para [0001] that teaches high-strength gluing of components made from the same or different materials (see also Beyer claim 1).
The method of Beyer includes laser etching (para [0011]) a first metal piece (see upper metal piece of Figs. 1 and 2; para [0021]) to form recessed areas in a first bonding surface of the first metal piece and laser etching a second metal piece (see lower metal piece in Figs. 1 and 2; para [0021]) to form recessed areas in a second bonding surface of the second metal piece.  Specifically, para [0011] (and the first page of the claims) describes holes, joints or slots, each of which are recessed areas, are made through surfaces of respective components to be joined (i.e., first and second pieces), the holes, joints or slots introduced by means of a laser.  Beyer teaches the components (i.e., first and second pieces) may be made from the same or different materials, the method being particularly suitable for metals, including metal sheets, plates, and profiles (para [0010]).

Regarding the new limitation that laser etching forms “at least one first recessed area” and “wherein laser etching the first metal piece includes aiming a laser beam at an angle such that each of the at least one first recessed areas includes an undercut having a larger recessed area at a bottom of the at least one first recessed area than at a top of the at least one first recessed area,” both Figs. 1 and 2 of Beyer illustrate holes or slots disposed at an angle to surfaces of each of the bonding surfaces of upper (first) and lower (second) pieces, thus necessarily requiring that the laser etching is performed by “aiming a laser beam at an angle.”  
Regarding the recitation that the aiming step is such that each recessed area includes an undercut having a larger recessed area at a bottom than at a top, it is noted that either of the surfaces of the upper or first piece illustrated in each of the drawing figures may be understood as a “bottom” of a recessed area.  In the feature furthest to the right in each of Figs. 1 and 2 of Beyer, there is illustrated in the upper or first piece, 
Simonin teaches processes of making adhesive joints between first and second parts (Abstract).  Anti-peel features of Simonin are in the form of channels formed in the respective part, the channels may have a width and depth and may be a hole or a groove having a length (paras [0003] and [0030]).  With reference to Fig. 2, the feature may be formed at a non-perpendicular angle with respect to a part surface (paras [0005] and [0032]) so that adhesive 26 in such an ant-peel feature 30,36 forms a mechanical lock or anchor 56 that prevents first and second parts 22, 24 from being peeled apart by a transverse peel force (arrows P shown in Fig. 2).  In particular, Fig. 2 illustrates a joint which is formed by undercuts in both the first and second parts, 22 and 24, with the undercut joints being in the form of trapezoidal prisms, each part having a plurality of undercuts wherein each undercut has a larger recessed area at a bottom of the recessed area than at a top of the recessed area that is located at a part surface that is bonded to the other part.  Such joint geometry illustrated in Fig. 2 forms the mechanical lock or anchor 56 discussed above (paras [0032]-[0033]).
	It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify holes or grooves in both parts of Beyer to include undercut features as taught by Simonin to result in holes or grooves 

Regarding claim 13, Beyer discloses an example wherein the articles being bonded are both steel sheets (para [0023]).

Regarding claim 14, claim 1 of Beyer states the components may be made of the same or different materials, in particular made of metal, thus implicitly disclosing two different metals.

Regarding claim 17, Beyer discloses “holes, joints and/or slots” (see discussion at the rejection of claim 12 above), the term “slot” is synonymous with a groove, both being long, narrow apertures.

Regarding claim 18, the Beyer disclosure of “holes” (see discussion at the rejection of claim 12 above) reads on the recitation of depressions.  

Regarding claim 19, please see discussion in the rejection of claim 12 above, incorporated herein, of the grooves of Beyer/Simonin being in the shape of a “trapezoidal prism.” 
	
claim 20, Beyer discloses its holes, joints and/or slots can be conical (para [0011] and claim 7), thus teaching a conical frustum; see the drawing figures that illustrate partial cone features (i.e., frustums).  

Response to Arguments
Applicant's arguments filed January 27, 2021 have been fully considered but they are not persuasive. Please see the rejection of claim 12 above for an explanation of how claim 12 as currently amended is rendered obvious over Beyer in view of Simonin.    Applicant’s position at page 10 that Simonin teaches anti-peel features in the form of cylindrical holes fails to address the previous rejection of claims 15 and 16 by failing to discuss Fig. 2 and associated teachings applied in the previous office action.  Fig. 2 illustrates the undercut features formerly recited in claims 15 and 16 now incorporated into claim 12.  Please see the rejection of claim 12 above for the discussion of how Simonin cures the Beyer deficiency of not teaching both parts having undercut features.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619.  The examiner can normally be reached on Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CYNTHIA L SCHALLER/Examiner, Art Unit 1746